Case 1:20-cv-03328-GLR Document 1 Filed 11/17/20 Pagelofé .

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Mauri Ce. Berpard Slewar ltr
Febr u4ly gh _Lfa7 *
FL0g ~ZYUg

 

C (Full name, date of birth, identification #, addregf of | petitioner)
Plaintiff,

Case No.:

Be O vo S eouls f) e * | | (Leave blank. To be filled - by con

Amors CO

UNKnowal add pees
al iS Ka '

(Full name and address of respondent)

Defendant(s).

 

COMPLAINT

- J, Previous Lawsuits

A. Have you filed other cases in state or federal court dealing with the: same facts as in this
case or against the same defendants?

yes O no

B. Ifyou answered YES, describe that case(s) in the spaces below.

1. Parties to the other case(s):
"Plaintiff: Mh M/? i

. Defendant(s):

 

2. Court (if a federal court name te Cor if a state court name the city or county):

VLA
7

Instructions& Form 1983 (09/2019) . Page 6 of 13
Case 1:20-cv-03328-GLR Document1 Filed 11/17/20 Page 2 of 6

3. Case No.: Mes A

4, Date filed: _ LV, Ls la

5, Name of judge that handled the sas, Je VHR- gs

6. Disposition (won, dismissed, still pending, WLP sppealy AL f /
7, Date of Disposition: ; AL /. Z 4

IL Administrative Proceedings

A. If you are a prisoner, did you file a grievance as required by the prison’s administrative
remedy procedures?

YES 0 NO A |
L. If you answered YES: .
a. What was the result? Th 6 a Se. ps We 7
a Par T pF the yy Arx LaWd Diyrsion OF Core

b. Did so appeal?
YES C NO of

| 2. If you answered NO to either of the questions above, explain why: } Z; LS Cas ASC
is Mota part oF ihe Divesiow oF

CorrectioN, 5 0 fe Remedy VreaeSS or
MII. Statement 28, ABP P recess oes er 00 Taf, Fi L>

(Briefly state the facts of your case, Include dates, times, and places. Describe what each
- defendant did or how he/she is involved. If you are making a number of related claims,
number and explain each claim in a separate paragraph. ).

LT approx) majeLy LITE. 1 wes ‘vie Cub
Scouts wh oh 1S 4 Acai of the_Jov Scouts

Las taken tate oth OUSR_ ON Ras
Sie blesl Pal timore JFea

ana My Cul scout Leader-a BAY 2 WIE

Instructions& Form 1983 (09/2019) Page 7 of 13

 

 
cose 120 nce wnat on 0 PS tates FB CL gum _
aleohol.ic WK Made_ me. waleh a ornoaraPnie

Movie and Made. Me SMOKE. So Me Mary juwa

sid then My Scout Leaders Mrs Make corte
LUN ey Me wT, Ars Lighted Craaarelfe_

WW iy pect -arra ald b upyin oN ie 516M ac}
Ar CQ too- Aud Ben Mf: Ho nec started
ue: Wa Me all byes— My L 0 woppropriately,
| eeFiore_ ps ual] s @
and toe i peeually Molested Me.

 
Case 1:20-cv-03328-GLR Document1 Filed 11/17/20 Page4of6

IV. Relief .
(State briefly what you want the Court to do for you.)

2 am reg ues lina, For he Court fo 2 ON ant

Mea Mowelary award duets compensalery
awd pum Tiv2_damaaes For B/D ‘million
Apllaré against the BoySooils of America

SIGNED THIS gh of Vo Yen lop BOLL) | |
Paesrges Bomarddtivll

Signature of Plaintiff

MN qurice B erdard Stew Liar | > A

Printed Name

J4YLO b MeMublea fy. We
Cumber- Ja wd. Ma ae b>

Telephone Number

 

 

Email Address

Instructions& Form 1983 (09/2019)
Case 1: 20-c v-03328-GLR Document1 Filed 11/17/20 Page 5 of 6

MAIRTCESE MSE
| La iat? ~

yy *® CLL ANN
TEROYSC OUR IE ANI. ———

Ong Us Bert count

a+ te A tee
os TaRY A

LainttiF, Maurice B.S; Ste ewart Fini) W pra se ot

heredx Files thie Cite Aatow owt Demand
A Jy Iya.

 

oy bet aS
a

Menieg Jlewer
| Lait Fy TTY > 7) Pree be
Case 1:20-cv-03328-GLR Document1 File d 11/17/20 Page 6 of 6

/ (ebro
Dear Ms felins 0 Lawwon, Clerk V7 a
Enclosed wih the Billed oul

/984 civ Lawsuit Farms are
The inmate F. MoNetal. Stalemen]

Ph ow ide Thal , am aN tndgseN
nate. with [Vo Moe

Also weluded ys x Demand
Fora Jury triad. foo.

—2, 8 - Thank You.»
ov 1 Respect My Submi Hed
Ma ee Pe: Shy, La

Lay UST, pre se
